Name: Council Regulation (EEC) No 1225/80 of 13 May 1980 concerning common import arrangements for certain jute products originating in Bangladesh
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 80 Official Journal of the European Communities No L 124/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1225/80 of 13 May 1980 concerning common import arrangements for certain jute products originating in Bangladesh the old Agreement, thereby enabling fuller account to be taken of the supply requirements of the various Member States ; Whereas, however, since considerable disparities still exist in the conditions under which imports of the products in question may be admitted into different Member States , it will be possible to standardize such conditions on a gradual basis only ; whereas allocation can , therefore, be aligned only progressively on supply requirements ; Whereas steps should be taken to ensure that the objectives of the Agreement are not defeated by indi ­ rect imports of products originating in Bangladesh ; Whereas imports should be set off against the quantita ­ tive limits fixed for the year during which the goods were shipped from Bangladesh ; Whereas products which enter the Community's customs territory under inward processing or other suspensory arrangements and which are re-exported from that territory in their original condition or after processing should not be set off against the abovemen ­ tioned quantitative limits ; Whereas Council Regulation (EEC) No 3019/79 ( ¢) extended until 31 March 1980 the import arrange ­ ments in force for 1979 for certain jute products origi ­ nating in Bangladesh , India or Thailand, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the European Economic Community and the People's Republic of Bangladesh have negotiated an Agreement on trade in jute products ; whereas the Commission has put before the Council a recommen ­ dation concerning the conclusion of that Agreement ; Whereas, in order to implement that Agreement, specific common import arrangements must be intro ­ duced for the products concerned originating in Bangladesh ; Whereas, to this end, the appropriate provisions valid in the Community for the years 1980 to 1983 should be adopted ; Whereas, under the Agreement, the Community is obliged to admit imports of certain jute products within agreed quantitative limits ; whereas, under the Agreement negotiated with Bangladesh , application of the quantitative limits requires the introduction of a special administrative procedure ; whereas the common administration should be decentralized by the allocation of the quantitative limits among the Member States ; whereas the Member States' authori ­ ties should issue import authorizations in accordance with the bilateral control system laid down in the Agreement ; Whereas, to ensure optimum utilization of the quantit ­ ative limits in question , they should be allocated both in accordance with the criteria taken as a guide in allo ­ cating the quantitative limits under the previous Agreement with Bangladesh and taking into considera ­ tion the fact that the new Agreement establishes such limits for a smaller number of products than under HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Community of the jute products listed in Annex A which originate in Bangla ­ desh and are shipped between 1 January 1980 and 31 December 1983 shall be subject to the annual quantit ­ ative limits agreed between the Community and Bangladesh and set out in the Annex referred to above . (') OJ No L 340 , 31 . 12 . 1979 , p. 1 , No L 124/2 Official Journal of the European Communities 20 . 5 . 80 2. These quantitative limits shall be allocated among the Member States in accordance with the procedure laid down in Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ('), and in particular in Article 1 1 thereof, so as to ensure the expansion and orderly development of trade in jute products and to permit amounts to be carried over or bought forward from one year to another. 3 . The jute products referred to in paragraph 1 originating in Bangladesh shall be imported within the framework of the bilateral control system defined in the Agreement, whereby the competent authorities of the Member States concerned shall , within the quantitative limits prescribed, automatically authorize the import of the products referred to in paragraph 1 immediately upon production by the importer of the original copy of the export authorization issued by the competent authorities of Bangladesh and containing the particulars set out in Annex B. 4. Authorized imports shall be set off against the quantitative limits established for the year in which the products were shipped from Bangladesh . In issuing import authorizations in respect of the quantit ­ ative limits established for 1980 , the competent author ­ ities of the Member States shall take into account import authorizations issued until this Regulation comes into force to cover products subject to quantita ­ tive limitations under the provisional arrangements provided for by Regulation (EEC) No 3019/79 . 5 . Products admitted into the Community's customs territory under inward processing or other suspensory arrangements shall not, provided that they are declared under such arrangements to be for re-export from that territory in their original condi ­ tion or after processing, be set off against the quantita ­ tive limits referred to in paragraph 1 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1980 . For the Council The President A. BISAGLIA (!) OJ No L 124, 8 . 6 . 1970 , p. 1 . 20 . 5 . 80 Official Journal of the European Communities No L 124/3 ANNEX A Quantitative limits referred to in Article 1 ( 1 ) (tonnes) Cate ­ gory CCT heading No NIMEXE code Description Quantitative limits 1980 1981 1982 1983 4 57.10 B 57.10-61 ex 57.10-65 Woven fabrics of jute or of other bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm but not more than 310 cm, other than those of category 7 3 345 3 679 4 049 4 453 7 57.10 B 57.10-70 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm, wholly or partially bleached, dyed or printed and having no visible selvedge in the width 1 845 1 993 2 151 2 323 ANNEX B Particulars referred to in Article 1 (3) Export authorizations issued by the authorities of Bangladesh in respect of the products covered by this Regulation shall contain the following particulars : (a) destination (Member State concerned) ; (b) serial number ; (c) importer's name and address ; (d) exporter's name and address ; (e) net weight (in kilograms or tonnes) and value ; (f) category and classification of the product (') ; (g) certification by the authorities of Bangladesh that the quantity has been set off against the quantit ­ ative limits fixed for the year in which the products were shipped, i.e. placed on board in Bangla ­ desh for export to the Community (Member State of final destination), or, where appropriate, are for immediate re-export or are for processing and subsequent re-export outside the Community ; (h ) year during which the products were shipped, that is, were placed on board in Bangladesh for export to the Community. (') For category 4 products , the width in centimetres shall also be given ; this specification shall be required until the NIMI XV classiti cation is amended so that heading Nos 57.10-61 and 65 reflect the description ot products tailing within tin current definition ot category 4 .